Case 5:20-cv-00376-TAD-MLH Document 8 Filed 05/18/20 Page 1 of 1 PageID #: 53



                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

JAKARRIS HARPER                                  CIVIL ACTION NO. 20-376-P

VERSUS                                           JUDGE DOUGHTY

DEPUTY WHITESIDE, ET AL.                          MAGISTRATE JUDGE HORNSBY

                                    JUDGMENT

       For the reasons stated in the Report and Recommendation [Doc. No. 7] of the

Magistrate Judge previously filed herein, and after a de novo review of the record, and

noting the lack of written objections filed by Plaintiff, and, determining that the findings

are correct under the applicable law;

       IT IS ORDERED ADJUDGED AND DECREED that Plaintiff’s civil rights

complaint is DISMISSED WITH PREJUDICE as frivolous under 28 U.S.C. § 1915(e).

       The Clerk of Court is instructed to send a copy of this Judgment to the keeper of

the Three Strikes List in Tyler, Texas.

       THUS DONE AND SIGNED, in chambers, in Monroe, Louisiana, on this 18th

day of May, 2020.

                                          ______________________________________
                                          TERRY A. DOUGHTY
                                          UN ITED STATES DISTRICT JUDGE
